Citation Nr: 0929265	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a right ankle 
disability, to include as due to claimed service incurred 
rheumatoid arthritis and as secondary to service-connected 
synovitis and osteoarthritis of the right knee.

2. Entitlement to service connection for a right hip 
disability, to include as due to claimed service incurred 
rheumatoid arthritis and as secondary to service-connected 
synovitis and osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1953 to 
December 1956.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied direct and secondary service connection for 
rheumatoid arthritis of the right ankle and right hip.  The 
Veteran timely filed a Notice of Disagreement (NOD) in 
September 2004.  Subsequently, in December 2004 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
February 2005, the Veteran timely filed a substantive appeal, 
where he further clarified that he sought service connection 
for right hip and right ankle disorders, to include 
degenerative joint disease (DJD), which he claimed had 
existed since his military service.  DJD is a type of 
arthritis.  See Dorland's Illustrated Medical Dictionary 531 
(30th ed. 2003) (defining degenerative joint disease as 
"osteoarthritis").

On appeal in August 2006 and again in February 2008, the 
Board remanded the case to provide the Veteran an opportunity 
to partake in a Board hearing.  A Travel Board hearing on 
these matters was held in June 2008 where the Veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

The Board notes that in his October 2003 claim, the Veteran 
specifically claimed service connection for rheumatoid 
arthritis of the right ankle and right hip only, to include 
"as adjunct to" his already service connected right knee 
disability.  A review of the claims file reveals that the 
Veteran had filed a claim for service connection for 
"arthritis" of the right knee and "arthritis, rheumatoid" in 
December 1956.  By way of a March 1957 decision, the RO 
denied service connection for rheumatoid arthritis of the 
right ankle, stating that while the Veteran received 
treatment for and diagnosis of this disorder during service, 
he had no such diagnosis as of the then-most recent VA 
examination, dated February 1957.  The RO did, however, grant 
service connection for synovitis of the right knee at this 
time.

On appeal in August 2008, the Board restyled the claim for 
service connection for a right ankle disability as an 
application to reopen, finding that the October 2003 claim 
advanced a new theory of entitlement to service connection 
for the same disability as the Veteran had sought in his 
December 1956 claim for general (rheumatoid) arthritis of the 
joints, to include the right ankle.  The Board reopened the 
claim for service connection for a right ankle disability, 
and remanded the Veteran's claims for service connection for 
right ankle and right hip disabilities for additional 
development, to include (1) providing proper VCAA notice, (2) 
obtaining VA treatment records, and (3) scheduling a VA 
orthopedic examination for the purpose of determining the 
nature and etiology of any current right ankle and right hip 
disabilities. 

The decision below grants service connection for arthritis of 
the right ankle.  Because the Board determines that the AMC 
failed to comply with its August 2008 remand order with 
respect to the claim for service connection for a right hip 
disability on direct incurrence and secondary bases, the 
appeal of this issue is again REMANDED to the RO via the AMC 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

Rheumatoid arthritis of the right ankle was diagnosed during 
service on the basis of clinical and X-ray examinations; such 
diagnosis was confirmed by post-service examination in 
February 1957; a diagnosis of arthritis was confirmed by X-
rays in August 1967 and in more recent years; while the 
evidence is conflicting, there is a competent opinion that 
links a current diagnosis of arthritis of the right ankle to 
service.  


CONCLUSION OF LAW

Arthritis of the right ankle was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
VCAA, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.159A, 3.326(a) (2008).  
The VCAA has also been the subject of various holdings of 
Federal courts.  However, as the Board herein finds that 
there exists a plausible basis in the record for a grant of 
service connection for arthritis of the right ankle, the need 
to discuss VA's efforts to comply with the VCAA, its 
implementing regulations, and the interpretive jurisprudence, 
is obviated.

The Veteran alleges that his arthritis of the right ankle 
began during his period of active service.   

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

a. Factual Background

Service Treatment Records 

In August 1956, the Veteran was admitted to the hospital.  
There was mild swelling and tenderness in the right ankle, 
but no definite limitation.  There was one-inch atrophy of 
the right mid-thigh and five degrees limitation of eversion 
and inversion and synovial hypertrophy of the right ankle.  
His sedimentation rate was slightly elevated.  The clinician 
noted that the Veteran was on active duty in December 1955 
when symptoms began.  The prognosis was as follows:  [The 
Veteran] presents a chronic, progressive disabling illness at 
its onset.  Although the duration of the condition has been 
short he has already demonstrated marked changes."
  
The Veteran received a medical discharge from the Air Force 
in September 1956.  The medical board report contains a 
diagnosis of "arthritis, rheumatoid, right knee, right 
ankle, right shoulder, moderately severe, improved."  This 
condition was manifested by "pain, swelling, hydrarthrosis, 
quadriceps atrophy, synovitis, and elevated sedimentation 
rate."  

The Veteran's separation examination report includes an 
abnormal foot examination.  The diagnosis was "[l]imited 
eversion and inversion, right foot and ankle."

VA Treatment Records

The Veteran submitted to a February 1957 VA examination.  He 
complained of stiffness, soreness, and occasional swelling in 
his right ankle.  There was no crepitus.  He complained of 
pain upon squatting and standing on his toes.  An X-ray of 
the right ankle revealed no evidence of significant bone or 
joint pathology.  The examiner noted that the Veteran had 
been discharged from service with a diagnosis of rheumatoid 
arthritis, and that "[a]pparently this condition continued 
to exist and X-rays are being taken today.  The diagnoses 
included mild synovitis of the right knee.  

By way of a March 1957 decision, the RO denied service 
connection for rheumatoid arthritis of the right ankle, 
stating that while the Veteran received treatment for and a 
diagnosis of this disorder during service, he had no such 
diagnosis as of the February 1957 VA examination.  The RO 
did, however, grant service connection for synovitis of the 
right knee.

The Veteran submitted to a VA orthopedic examination in 
August 1961.  He could sit, walk, sit, and squat normally.  
There was no crepitus, restriction of motion, or muscular 
atrophy in the right knee.  The Veteran submitted to VA knee 
examination in May 1967.  

Private Treatment Records 

An August 1967 medical statement indicates that the Veteran's 
history included chronic pain in both feet and legs.  Upon 
examination, there was tenderness in both ankles, more 
pronounced on the right.  The diagnoses included chronic 
arthritis in the feet and ankles.

VA Treatment Records

In August 2000, the clinician noted that the Veteran had a 
current diagnosis of DJD of the right ankle.  A May 2002 VA 
medical report similarly reflects that the Veteran had DJD of 
the right ankle.  The May 2002 VA clinician also stated that 
"[i]t is more likely than not that this veteran[']s arthritis 
is service connected given his hx [history] of 
hospitalization and previous pension."  She advised that 
"[i]n the past MRI was not available which may have made a 
difference in this [patient's] pts claim."  At the same time, 
however, the examiner stated that "[i]f X-ray does not 
confirm my dx will order MRI."  A subsequent X-ray 
examination of the right ankle (dated May 29, 2002), was 
normal but it is unclear whether the Veteran ever underwent 
an MRI, as recommended by the examiner.

An October 2003 VA medical report also indicates that the 
Veteran had DJD of the knees and right hip, and as of July 
2004 the Veteran continued to complain of having chronic 
musculoskeletal pains.  June 2004 and July 2004 VA medical 
records reflect that the Veteran took medication "for 
arthritis," although these reports did not clarify what type 
of arthritis or its location.  

A July VA treatment record indicates that the Veteran 
complained of stiffness, soreness, locking, and instability 
in his right ankle.  He also reported that his right hip 
"gets out of joint at times."  The right ankle was enlarged 
compared to the left, with tenderness anterior and inferior 
to the medial malleolus.  There was decreased range of motion 
10 degrees of dorsiflexion compared to 40 degrees on the 
left.  Weight bearing X-rays were negative.  The clinician 
assessed traumatic arthritis, right ankle, and referred the 
Veteran to the arthritis clinic.

The Veteran submitted to a December 2008 VA joints 
examination.  He indicated that he had developed pain in his 
right ankle during service, and that the pain continued after 
leaving service.  He complained of a throbbing pain in his 
right 
ankle.  He also complained of occasional swelling, locking, 
instability, and stiffness in his right ankle joint.  The 
Veteran denied the use of any assistive devices.  He also 
denied any history of inflammatory arthritis.  

Upon examination, gait and posture were normal.  The right 
ankle was normal to appearance.  There was mild tenderness to 
palpation on the lateral malleolus.  No laxity was noted.  An 
X-ray of the right ankle revealed the following findings:

The bones and joints of the right ankle are intact 
without evidence of fracture, dislocation, or 
osseous mass lesion.  No soft tissue swelling is 
present.  A beak is noted of the dorsum of the tail 
is in the anterior process of the calcaeus appears 
markedly elongated.  This suggests a possible 
coalition in the hindfoot.  This can cause the 
patient discomfort.  As osteophyte is noted in the 
plantar fascia with ossification noted linearly 
within the plantar fascia as well.

The clinician reviewed the claims file and diagnosed chronic 
strain of the right ankle.  She determined that there were no 
medical records available that showed the Veteran continued 
to have right hip and right ankle pain after discharge.  She 
also found that the Veteran "did not have evidence of an 
unsteady or gait or abnormal gait from the right knee 
condition in the examination done in 1961 and in 1967 and 
therefore no evidence for abnormal weight-bearing as a cause 
for the ankle condition."  The clinician concluded that 
chronicity of the Veteran's right ankle conditions was not 
established.  She opined that "it is less likely than not 
veteran's right ankle condition is secondary to his right 
knee condition or aggr[a]vated by right knee condition."

June 2008 Travel Board Hearing

The Veteran conveyed that he has continued to experience 
aches and pains in the right ankle since his period of active 
service, and that his VA medical provider prescribed him 
medication used to treat arthritis, namely, Anacin and 
Tylenol.  Hearing Transcript at 3-4, 6.

b. Analysis

Rheumatoid arthritis of the right ankle was diagnosed during 
service on the basis of clinical, laboratory and X-ray 
examinations.  The Veteran was medically discharged, in part, 
because of this diagnosis.  A diagnosis of rheumatoid 
arthritis of the right ankle was confirmed by post-service 
examination in February 1957 or within a few months of the 
Veteran's military discharge.  A diagnosis of arthritis of 
the right ankle was reported by a private clinician in August 
1967.  Treatment records dated in more recent years also 
include a diagnosis of arthritis of the right ankle.  As to 
the question of a nexus to service, the board finds that the 
competent evidence is conflicting.  But there is a competent 
opinion that links a current diagnosis of arthritis of the 
right ankle to service.  See VA clinician's May 2002 opinion.  
X-rays showing arthritis on some occasions while being 
negative at other times is not inconsistent with such a nexus 
as there is clearly a history of rheumatoid arthritis of the 
right ankle.  This type of arthritis is systemic in nature 
and is often characterized by remissions and exacerbations.  
See 38 C.F.R. § 4.71, Diagnostic Code 5002.  

In view of the foregoing, the Board finds that the Veteran's 
arthritis of the right ankle was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for arthritis of the right ankle is 
granted.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for service 
connection for a right hip disability.  38 C.F.R. § 19.9 
(2008).  A summation of the relevant evidence is set forth 
below.

a. Factual Background

Service Treatment Records 

In August 1956, the Veteran was admitted to the hospital.  In 
addition to the right ankle findings noted above, there was 
one-inch atrophy of the right mid-thigh.  His sedimentation 
rate was slightly elevated.  The clinician noted that the 
Veteran was on active duty in December 1955 when symptoms 
began.  The prognosis was as follows:  [The Veteran] presents 
a chronic, progressive disabling illness at its onset.  
Although the duration of the condition has been short he has 
already demonstrated marked changes."  There was no specific 
reference to the right hip. 
  
The Veteran received a medical discharge from the Air Force 
in September 1956.  The medical board report contains a 
diagnosis of "arthritis, rheumatoid, right knee, right 
ankle, right shoulder, moderately severe, improved."  This 
condition was manifested by "pain, swelling, hydrarthrosis, 
quadriceps atrophy, synovitis, and elevated sedimentation 
rate."  The right hip was not noted.  

The Veteran's separation examination was negative for any 
objective indication of a right hip disability.

VA Treatment Records

The Veteran submitted to a February 1957 VA examination.  His 
complaints primarily involved his right ankle at that time.  
There was normal range of motion of the right hip.  The only 
joint diagnosis was synovitis of the right knee.  

By way of a March 1957 decision, the RO granted service 
connection for synovitis of the right knee.

The Veteran submitted to a VA orthopedic examination in 
August 1961.  He could sit, walk, sit, and squat normally.  
There was no crepitus, restriction of motion, or muscular 
atrophy in the right knee.  The Veteran submitted to VA knee 
examination in May 1967.  An X-ray of the right hip revealed 
no significant abnormalities.  

VA Treatment Records

In addition to the right ankle findings noted above, an 
October 2003 VA medical report indicates that the Veteran had 
DJD of the knees and right hip, and as of July 2004 the 
Veteran continued to complain of having chronic 
musculoskeletal pains.  June 2004 and July 2004 VA medical 
records reflect that the Veteran took medication "for 
arthritis," although these reports did not clarify what type 
of arthritis or its location.  

A March 2006 VA treatment record indicates that the Veteran 
received a bone density test, which revealed T scores of -1.8 
at the right and left hip.  The diagnosis was osteopenia, 
bilateral hips.

A July VA treatment record indicates that the Veteran 
reported that his right hip "gets out of joint at times."  
.

The Veteran submitted to a December 2008 VA joints 
examination.  He indicated that he had developed pain in his 
right ankle and hip during service, and that the pain 
continued after leaving service.  He complained of a 
throbbing pain in his right knee, hip, and ankle.  The 
Veteran denied the use of any assistive devices.  He also 
denied any history of inflammatory arthritis.  

Upon examination, gait and posture were normal.  There was no 
tenderness of the right hip to palpation.  No laxity was 
noted.  An X-ray of the right hip revealed mild 
osteoarthritis.  The clinician reviewed the claims file and 
diagnosed degenerative joint disease of the right hip.  She 
determined that there were no medical records available that 
showed the Veteran continued to have right hip pain after 
discharge.  She also found that the Veteran "did not have 
evidence of an unsteady or gait or abnormal gait from the 
right knee condition in the examinations done in 1961 and 
1967; therefore, there was no evidence for abnormal weight-
bearing as a cause for the ankle and hip condition."  The 
clinician concluded that chronicity of the Veteran's right 
hip condition was not established.  She opined that "it is 
less likely than not veteran's right hip condition is 
secondary to his right knee condition or aggr[a]vated by 
right knee condition."

June 2008 Travel Board Hearing

The Veteran conveyed that his VA medical provider prescribed 
him medication used to treat arthritis, namely, Anacin and 
Tylenol.  Hearing Transcript at 3-4, 6.

b. Analysis

The Board finds that the December 2008 examination report is 
inadequate for the Board to fairly adjudicate the appeal for 
service connection for a right hip disability.  The examiner 
did not determine whether the Veteran's right hip disability 
is related to service.  Specifically, she did not offer an 
opinion as to whether the Veteran's current disability is 
related to his in-service diagnosis of rheumatoid arthritis.  
She did not address the 1956 separation examination or the 
medical board report.  The other problem with the December 
2008 examination is that the examiner ruled out service 
connection because the post-service records failed to 
establish chronicity.  The Board notes that a lack of 
chronicity is not fatal to the Veteran's claim, especially in 
light of the history of rheumatoid arthritis.  Moreover, in 
light of the instant Board decision's grant of service 
connection of arthritis of the right ankle, another opinion 
regarding secondary service connection should be obtained.  
38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 
(1995).  Accordingly, the Board must remand this issue for an 
addendum to the December 2008 VA examination/opinion and, if 
necessary another examination with opinions addressing the 
direct and secondary service connection questions at hand.  

In view of the foregoing, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The claims file must be returned to 
either the VA clinician who performed 
the December 2008 examination of the 
Veteran (Mary Joseph, A.R.N.P.) or the 
physician who approved the report (Lisa 
Beck, M.D.) for the purpose of 
determining the nature and etiology of 
any right hip disability, and 
specifically whether this disorder is 
causally related to the Veteran's 
active service or any incident thereof.  
The clinician should review relevant 
portions of the claims file and 
indicate as such in the examination 
report.

Following a review of the relevant 
medical evidence, to include the in-
service diagnosis of rheumatoid 
arthritis by the service personnel 
records and the post-service evidence 
of right hip osteoarthritis; the X-ray 
evidence of record; and any tests or 
studies that are deemed necessary, to 
include an MRI [see the May 21, 2002 VA 
medical report], the clinician is 
requested to answer the following 
questions:

(b) Is it at least as likely as 
not (50 percent or greater 
probability) that any right hip 
disability that is currently 
present began during service or is 
causally related to any incident 
of service?

(b) Is it at least as likely as 
not (50 percent or greater 
probability) that any right hip 
disability that is currently 
present was caused or aggravated 
by the Veteran's service-connected 
synovitis/osteoarthritis of the 
right knee right knee and/or 
arthritis of the right ankle?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

If the veteran's has a right hip 
disability that was aggravated by his 
service- connected right knee and/or 
right ankle disabilities, to the extent 
that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity 
of the right hip disability (e.g., 
slight, moderate) before the onset of 
aggravation.

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
indicate why an opinion is not 
possible.

If the clinician who performed the 
December 2008 examination or the 
physician who approved the report is 
not available to provide the requested 
addendum to her evaluation, the claims 
file must be referred to another 
clinician for an examination for the 
purpose of determining the nature and 
etiology of any right hip disability 
that may be present and answering the 
questions set forth above.

2. Thereafter, the RO/AMC should review 
the claims file, paying particular 
attention to whether the clinician has 
answered the questions presented by the 
Board.  If any development is 
incomplete, or if the examination 
report does not contain sufficient 
information, the RO/AMC should take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2008); Stegall, supra.

3. The RO/AMC should readjudicate the 
claim for entitlement to service 
connection for a right hip disability, 
to include as due to claimed service 
incurred rheumatoid arthritis and as 
secondary to service-connected 
synovitis, osteoarthritis of the right 
knee and arthritis of the right ankle.  
If the benefit sought remains denied, 
the RO/AMC should prepare an SSOC and 
send it to the Veteran and his 
representative.  An appropriate period 
of time to respond should also be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




